Citation Nr: 1822874	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and D.F.



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
In February 2018, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran is service-connected for a penetrating wound to his right thigh involving muscle group XIV, right hip degenerative joint disease associated with his right thigh muscle wound, and a residual scar also associated with his right thigh wound.  He has contended that his right thigh injury has caused his left hip, left knee, and left wrist disorders.

With regard to his left hip, the Veteran testified during the February 2018 hearing that he did not develop problems with his left hip until several years after he was discharged from service.  He reported that his left hip problems started due to falls associated with his right leg.  He also reported that injuries to his right leg caused him to put extra pressure on his left knee, which resulted in his left knee becoming weaker.

The Veteran was provided with VA examinations in January 2014.  The examiner found that it was at least as likely as not that the Veteran's right hip disorder was incurred in or caused by his right thigh injury because the injury caused him to have a chronic abnormal gait in the past sixty years, which affected the biomechanics of his right hip joint, particularly with weightbearing.  This would have caused the symptomatic degenerative arthritis in the right hip that the Veteran experienced.  However, the examiner found no causal effects impacting the left hip due to his gait and indicated that the left hip was asymptomatic.

Similarly, the examiner also found that the Veteran's left knee disorder was intermittent and transient and would follow a fall or injury to the right lower extremity.  The examiner further noted that the Veteran only had mild degenerative arthritis in the left knee; therefore, the right thigh injury could not have aggravated the left knee condition over time.  The examiner concluded that it was not possible to quantitate the left knee condition because it was not permanent in nature.

In February 2018, the Veteran underwent another VA examination during which the examiner found that his current right knee buckling was proximately due to or the result of his right thigh muscle wound.  The examiner noted that, over the years with normal aging, the wound and associated muscle loss would cause the Veteran to fall frequently.  During the examination, the Veteran also exhibited abnormal range of motion for his left knee and exhibited less movement than normal.

Given the recent VA examination findings that the Veteran's right knee buckling is proximately due to or the result of his right thigh muscle wound and his testimony that his left hip problems started due to falls associated with his right leg, an additional examination and opinion is needed that addresses the nature and etiology of his left hip disorder.  In addition, given the recent VA examination findings that the Veteran exhibited abnormal range of motion for his left knee, an additional examination and opinion is needed that addresses the nature and etiology of his left knee disorder.

The Veteran has also contended that his left wrist disorder is due to a fall which occurred as a result of his right leg giving away.  VA clinical records from July 2008 show that he sustained a left wrist fracture after his leg gave away.  However, in a January 2014 VA examination, the examiner found that the Veteran did not have any residuals from his left wrist facture and that the cause of the fall which caused the injury could not be determined so many years later.

During the February 2018 hearing, the Veteran reported that his left wrist no longer bended like his right wrist and that he continued to experience pain in his left wrist.  In a March 2014 record, the Veteran's physician, S.M. (initials used to protect privacy), indicated that his history of right leg pain and weakness led to a fall which resulted in his left wrist fracture.  Given the conflicting evidence in the record regarding the cause of the Veteran's left wrist injury, as well as the extent to which any residuals of the injury exist, an additional VA examination and medical opinion are needed that addresses the nature and etiology of any left wrist disorder that may be present.

Finally, during the February 2018 hearing, the Veteran reported that he received treatment from Dr. P., Dr. N., and a chiropractor for his claimed disorders.  It is unclear whether all of the records from these providers have been obtained.  Accordingly, a remand is needed to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left wrist, left knee, and left hip, including records from Dr. P., Dr. N., and any chiropractor who has provided treatment (physicians identified during February 218 hearing).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file  

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left hip disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left hip disorder that manifested in service or is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.

The Veteran has contended that his left hip disorder developed as a result of his service-connected right leg muscle wound.  Specifically, the Veteran has contended that his right leg muscle wound caused weakness in his right leg, which affected his left hip. 

The examiner should opine as to whether it is at least as likely as not that any left hip disorder was either caused by or permanently aggravated by the Veteran's service-connected penetrating wound to his right thigh involving muscle group XIV.

In rendering this opinion, the examiner should specifically consider the February 2018 VA examination findings.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left knee disorder that manifested in service or is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.

The Veteran has contended that his left knee disorder developed as a result of his service-connected penetrating wound to his right thigh involving muscle group XIV.
Specifically, the Veteran has contended that his right leg muscle wound caused weakness in his right knee, which affected his left knee. 

The examiner should opine as to whether it is at least as likely as not that any left knee disorder was either caused by or permanently aggravated by the Veteran's right leg muscle wound.

In rendering this opinion, the examiner should specifically consider the February 2018 VA examination findings.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left wrist disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left wrist disorder that manifested in service or is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.

The Veteran has contended that his left wrist fracture occurred as a result of his service-connected penetrating wound to his right thigh involving muscle group XIV.  Specifically, the Veteran has asserted that his right leg muscle wound caused weakness in his right leg, which caused the fall that resulted in his left wrist fracture.

The examiner should opine as to whether it is at least as likely as not that any left wrist disorder, including residuals of a left wrist fracture, was either caused by or permanently aggravated by the Veteran's service-connected penetrating wound to his right thigh involving muscle group XIV.  In so doing, he or she address whether it is at least as likely as not that the fall that resulted in the Veteran's left wrist fracture was either caused by or due to right leg weakness, resulting from his service-connected disability.

In rendering this opinion, the examiner should specifically consider the February 2018 VA examination where the examiner found that the Veteran's right knee buckling was proximately due to or the result of his right thigh penetrating wound.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should then review the VA examinations reports to ensure they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




